Citation Nr: 0838088	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service-connected for cold weather injury 
residuals to the ears.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from November 1950 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of various Department 
of Veterans Affairs (VA) Regional Offices.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a respiratory disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The objective medical evidence fails to establish that the 
veteran currently has residuals of cold weather injury to his 
ears.


CONCLUSION OF LAW

Residuals of cold weather injury to the ears was not incurred 
in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
September 2004, prior to the initial AOJ decision on his 
claim.  Additional notice was provided in March 2006.  The 
Board finds that these notices, read as a whole, fully comply 
with VA's duty to notify.  Likewise, the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the veteran either identified or 
submitted evidence in connection with his claim, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claim.  Thus the Board finds that 
the purposes behind VA's notice requirement have been 
satisfied, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA Cold Injury Protocols examination on his claim 
in August 2004.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Based upon a review of the evidence, the Board finds that 
entitlement to service connection for residuals of cold 
weather injuries to the ears is not warranted as the evidence 
fails to establish by objective findings that the veteran has 
current cold weather injury residuals of the ears.  Service 
treatment records are silent for any treatment of cold 
weather injuries, including the veteran's separation 
examination report.  

Post-service VA and non-VA treatment records are silent for 
any complaints of or treatment for cold weather injuries to 
the ears or residuals therefrom that have been related to 
service.  Furthermore, although the veteran reported at the 
August 2004 VA Cold Injury Protocol Examination that his ears 
were affected, no objective findings were made related to the 
ears.  Rather the objective findings indicated cold injury 
residuals only to the upper and lower extremities.

Thus, the record is absent for any medical evidence 
establishing the presence of a current disability related to 
cold weather injury to the veteran's ears.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, service connection for residuals of cold weather 
injury to the ears is denied because the medical evidence 
fails to establish the veteran has a current disability for 
which service connection may be granted.  


ORDER

Entitlement to service connection for cold weather injury 
residuals to the ears is denied.


REMAND

The Board finds that remand of the veteran's claim for 
service connection for a respiratory disorder is necessary 
for further development.  

As an initial matter, the Board notes that VA treatment 
records in the file commence in November 2000.  However, it 
appears from these records and various statements from the 
veteran that earlier VA treatment records may exist.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO 
should seek to obtain any VA treatment records prior to 
November 2000.  The Board notes that, at that time, the 
veteran was living in Kansas City, Missouri.

Furthermore, the Board notes that the veteran has said that 
he had to stop working in 1996 because of going on oxygen for 
his respiratory disorder and, thus, was unable to perform his 
work.  At the August 2005 VA examination, the veteran 
reported he had worked as a deputy sheriff.  Efforts should 
be made to obtain any available evidence relating to this 
loss of employment.

Finally, the Board finds that a new medical opinion is 
necessary in order to fairly adjudicate the veteran's claim.  
The veteran underwent a VA examination in August 2005, which 
resulted in a favorable opinion.  An October 2005 addendum, 
however, reportedly made after reviewing the claims file (not 
done prior to the original opinion), was adverse.  The 
veteran has contended that he provided records to the 
examiner at the time of the original examination, which were 
the same as what is in the claims file; and therefore, the 
examiner's opinion should not have changed.  Given the 
attempts that will be undertaken to obtain additional 
records, and the veteran the benefit of any doubt, a new 
opinion will be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Obtain all available medical records 
relating to treatment of the veteran's 
respiratory disorder from the VA Medical 
Center in Kansas City, Missouri, prior to 
November 2000.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility should provide a negative 
response if records are not available.

2.  Contact the veteran and ask him to 
provide the name and address of the 
employer for whom he worked as a deputy 
sheriff prior to 1996 and to provide a 
release form for VA to attempt to obtain 
and associate with the file any 
employment records, including medical or 
disability records, relating to his 
employment and its discontinuance in 
1996.  All efforts to obtain the 
information and evidence identified 
should be documented in the claims file.

3.  When the above actions have been 
accomplished and any available evidence 
has been obtained, forward the veteran's 
claims file for a record review to a VA 
physician with the relevant medical 
expertise to provide a medical opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that any current respiratory 
disorder (diagnosed as chronic 
obstructive pulmonary disorder, 
emphysema, and chronic bronchitis) is 
related to any disease or injury incurred 
during service, including treatment for 
pneumonia in May 1952 and a common cold 
in September 1952.  In offering the 
opinion, the examiner should be made 
aware of the veteran's smoking history, 
as well as the recollections of episodes 
of flu/pneumonia serving in Korea, and 
repeat episodes of "pneumonia" since 
service.  

The final report should indicate the VA 
physician's review of the claims folder, 
and provide a complete rationale for all 
opinions given.  The veteran should only 
be scheduled for an examination if it is 
deemed necessary by the person providing 
the opinion.  

4.  Thereafter, the veteran's claim 
should be readjudicated and a 
Supplemental Statement of the Case issued 
to the veteran and his representative.  
After an appropriate period of time for 
response, this claim should be returned 
to this Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


